
	
		III
		111th CONGRESS
		1st Session
		S. RES. 195
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Inouye (for himself
			 and Mr. Akaka) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 30, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing Bishop Museum, the Nation’s
		  premier showcase for Hawaiian culture and history, on the occasions of its
		  120th anniversary and the restoration and renovation of its historic Hawaiian
		  Hall.
	
	
		Whereas Bishop Museum was founded in 1889 in Honolulu,
			 Hawai‘i by Charles Reed Bishop in memory of his beloved wife, Princess Bernice
			 Pauahi Bishop, the great granddaughter of Kamehameha I, to house the personal
			 legacies and bequests of the royal Kamehameha and Kalākaua families;
		Whereas the mission of Bishop Museum since its inception
			 has been to study, preserve, and tell the stories of the cultures and natural
			 history of Hawai‘i and the Pacific;
		Whereas the collections of Bishop Museum include more than
			 24,000,000 objects, collectively the largest Hawai‘i and Pacific area
			 collection in the world, which includes more than 1,200,000 cultural objects
			 representing Native Hawaiian, Pacific Island, and Hawai‘i immigrant life, more
			 than 125,000 historical publications (including many in the Hawaiian language),
			 more than 1,000,000 historical photographs, films, works of art, audio
			 recordings, and manuscripts, and more than 22,000,000 plant and animal
			 specimens;
		Whereas a primary goal of Bishop Museum is to serve and
			 represent the interests of Native Hawaiians by advancing Native Hawaiian
			 culture and education, protecting the collections and increasing access to
			 them, and strengthening the museum’s connections with the schools of
			 Hawai‘i;
		Whereas the national significance of Bishop Museum’s
			 cultural collection lies in the Native Hawaiian collection, which collectively
			 represents the largest public resource in the world documenting a way of life,
			 and has been a source of knowledge and inspiration for numerous visitors,
			 researchers, students, native craftsmen, teachers, and community and spiritual
			 leaders over the years, especially since the cultural revival, which has been
			 steadily growing and gaining in popularity;
		Whereas more than 300,000 people visit Bishop Museum each
			 year to learn about Hawaiian culture and experience Hawaiian Hall;
		Whereas the desire to see Hawaiian Hall and to learn about
			 Hawaiian culture is the primary reason 400,000 visitors each year give for
			 visiting Bishop Museum;
		Whereas Hawaiian Hall is the Nation’s only showcase of its
			 size, proportion, design, and historic context that is devoted to the
			 magnificent legacy of Hawai‘i’s kings and queens, and the legacies of its
			 Native Hawaiian people of all walks of life and ages;
		Whereas Hawaiian Hall, constructed between 1889 and 1903
			 and 1 of 3 interconnected structures known as the Hawaiian Hall Complex, is
			 considered a masterpiece of late Victorian museum design with its Kamehameha
			 blue stone exterior quarried on site and extensive use of native koa wood, and
			 is one of the few examples of Romanesque Richardsonian style museum buildings
			 to have survived essentially unchanged;
		Whereas Hawaiian Hall, designed by noted Hawai‘i
			 architects C.B. Ripley and C.W. Dickey in 1898, was placed on the National
			 Register of Historic Places in 1982, based on its unique combination of
			 architectural, cultural, scientific, educational, and historical
			 significance;
		Whereas the restoration and renovation of Hawaiian Hall
			 and its exhibits by noted Hawai‘i architect Glenn Mason and noted national and
			 international museum exhibit designer Ralph Appelbaum are integral to the
			 museum’s ability to fulfill its mission and achieve its primary goal of serving
			 and representing the interests of Native Hawaiians;
		Whereas the restoration and renovation of Hawaiian Hall,
			 begun in 2005, included the building of a new gathering place in an enclosed,
			 glass walled atrium, improved access to the hall through the installation of an
			 elevator in the new atrium to all 3 floors of the hall and other buildings in
			 the Hawaiian Hall Complex, improved collection preservation through the
			 installation of new, state-of-the-art environmental controls, lighting,
			 security, and fire suppression systems, and restored original woodwork and
			 metalwork;
		Whereas the restoration and renovation of the hall’s
			 exhibits bring multiple voices and a Native Hawaiian perspective to bear on
			 Bishop Museum’s treasures, by conveying the essential values, beliefs,
			 complexity, and achievements of Hawaiian culture through exquisite and fragile
			 artifacts in a setting that emphasizes their mana (power and
			 essence) and the place in which they were created;
		Whereas the new exhibit incorporates contemporary Native
			 Hawaiian artwork illustrating traditional stories, legends, and practices, and
			 contemporary Native Hawaiian voices interpreting the practices and traditions
			 through multiple video presentations;
		Whereas the new exhibit features more than 2,000 objects
			 and images from the museum’s collections on the open floor, mezzanines, and the
			 center space, conceptually organized to represent 3 traditional realms or
			 wao of the Hawaiian world—Kai Ākea, the expansive sea from which
			 gods and people came, Wao Kānaka, the realm of people, and Wao Lani, the realm
			 of gods and the ali‘i (chiefs) who descended from them;
		Whereas the new exhibit’s ending display celebrates the
			 strength, glory, and achievements of Native Hawaiians with a large 40-panel
			 mural titled Ho‘ohuli, To Cause An Overturning, A Change, made
			 by students of Native Hawaiian charter schools in collaboration with Native
			 Hawaiian artists and other students, and interpreted by Native Hawaiian artists
			 and teachers in a video presentation; and
		Whereas the people of the United States wish to convey
			 their sincerest appreciation to Bishop Museum for its service and devotion:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 reopening of historic Hawaiian Hall on the 120th anniversary of the founding of
			 Bishop Museum in Honolulu, Hawai‘i; and
			(2)on the occasions
			 of the reopening and anniversary of the museum, honors and praises Bishop
			 Museum for its work to ensure the preservation, study, education, and
			 appreciation of Native Hawaiian culture and history.
			
